Citation Nr: 1734390	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran maintains that his diabetes mellitus and prostate cancer were caused by exposure to herbicide agents during his claimed service in the Republic of Vietnam.  See May 2010 VA Form 21-526, July 2012 Notice of Disagreement (NOD) and July 2017 hearing transcript.  Alternatively, he claims that these disabilities were caused by his exposure to chemicals when he was stationed at Hunters Point Naval Shipyard, San Francisco, California.  See July 2012 NOD, March 2013 correspondence from the Veteran, March 2013 VA Form 9 and July 2017 hearing transcript.

Initially, the Board finds that additional verification of the Veteran's service is needed, i.e., whether the Veteran served at Hunters Point Naval Shipyard and the dates of his service in (or aboard the USS Neches in the waters offshore) the Republic of Vietnam.  To this end, the Veteran's service personnel records should be sought. 

In addition, the Veteran's VBMS file contains a copy of signed VA Form 21-4142, Authorization and Consent, to enable the AOJ to obtain his private medical records from Dr. A.S. dated from January 2010 to the present.  This form was signed by the Veteran in May 2010.  In September 2010, Dr. A.S.'s office responded that they had last seen the Veteran in October 2009.  On remand, the Veteran should be requested to provide updated authorization for release of all pertinent, outstanding private treatment records.

Regarding the Veteran 's specific contention that his exposure to chemicals at Hunters Point Naval Shipyard caused his diabetes mellitus and prostate cancer, Hunters Point was, in fact, placed on the EPA National Priorities List (NPL) because contaminates were found on the base.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The EPA's website reflects that the base remains on the NPL.  The website detailing the Hunters Point Naval Shipyard Superfund site is found at: https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902722 (last visited August 17, 2017).  Additionally, in a statement received in June 2017, Dr. A.S. stated that the Veteran's prostate cancer was more likely than not caused by his exposure to radioactive contaminants Hunters Point.  There is no indication, however, that Dr. A.S. reviewed the Veteran's claims file before providing this opinion.

The Veteran has not yet been afforded VA examinations in connection with his claims of service connection for diabetes mellitus and prostate cancer.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding these claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  VA cannot exercise independent medical judgment in deciding an appeal.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Secure the Veteran's service personnel records through official channels. 

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for diabetes mellitus and prostate cancer since his discharge from service in March 1971.

In particular, request from the Veteran authorization forms for release of all pertinent, outstanding, private treatment records, including records from Dr. A.S..

After the Veteran has signed the appropriate releases, secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure these records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  After completion of the above, and all available records are associated with the claims file, schedule the Veteran for appropriate VA examinations to assess the etiology of his claimed diabetes mellitus and prostate cancer. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (if indicated).  The examiner is requested to review all pertinent records associated with the claims file, and include discussion of the Veteran's documented medical history and assertions.

The VA examiner(s) should indicate whether it is as least as likely as not (50 percent probability or more) that any diabetes and any prostate cancer are related to any event, illness, or injury during service, to include any herbicide agents exposure or contaminant exposure from Hunters Point, if verified. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

The examiner(s) must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  After completing any additional notification or development deemed necessary, review the claims file and readjudicate the Veteran's claims.  If either claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


